Title: To James Madison from Jacob Wagner, 13 October 1806
From: Wagner, Jacob
To: Madison, James



Dear Sir
Baltimore 13th. Octr. 1806

The present vacancy in the Custom-house here, it is supposed by some friends may produce another by promotion, for which I might without impropriety apply: and their partiality has even recommended me not to consider the Collectorship as an altogether impossible object.  Less insensible than they have been to the weight of several objections, and among them to my own unworthiness, I take leave to impose upon your friendship the task of judging for me.  Should you think that the President ought not to be troubled on the occasion, I beg you to Suppress this letter without the least reluctance.  Whatever your opinion may be, it will be prized as an evidence of that goodness, which I have always experienced from you.  With the greatest respect & attacht. Your obed. Servt.

Jacob Wagner

